Case: 12-50866       Document: 00512167393         Page: 1     Date Filed: 03/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 7, 2013
                                     No. 12-50866
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LEONID DEMINE,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; GEO GROUP;
WARDEN, Reeves County Detention Center, III; UNITED STATES ATTORNEY
GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-73


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Leonid Demine, federal prisoner # 16158-078, an alien against whom the
Bureau of Immigration and Customs Enforcement has issued a detainer
subjecting him to immediate removal from the United States upon release from
Bureau of Prisons (BOP) custody, moves this court to proceed in forma pauperis
(IFP) to appeal the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50866     Document: 00512167393      Page: 2    Date Filed: 03/07/2013

                                  No. 12-50866

exclusion of him from rehabilitation programs and halfway houses.               His
arguments are foreclosed by this court’s decision in Gallegos-Hernandez v.
United States, 688 F.3d 190, 192-93 (5th Cir.), cert. denied, 133 S. Ct. 561 (2012).
      Accordingly, Demine’s motion to proceed IFP is DENIED, and his appeal
is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                         2